UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6632



DEMETRIC GRAY PEARSON,

                                            Plaintiff - Appellant,

          versus


STUART   O. SIMMS,  Secretary, D.P.S.C.S.;
CAPTAIN NEDER; STEVEN EDWARD ROACH; JEFF
NIMES; DAVID LANCASTER, Lieutenant; STEVE
ZOLLNER,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
02-3647-PJM)


Submitted:   June 12, 2003                 Decided:   June 20, 2003


Before WIDENER, LUTTIG, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Demetric Gray Pearson, Appellant Pro Se. Gloria Wilson Shelton,
Joseph Frances Curran, Jr., OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Demetric Gray Pearson seeks to appeal a district court order

requiring him to assist the court in effecting service of process.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2000), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).       The order

Pearson seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order.    Accordingly, we dismiss the

appeal for lack of jurisdiction.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                2